     CASE 0:20-cv-01767-DSD-ECW Doc. 13 Filed 02/02/21 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 20-1767 (DSD/ECW)


Adolfo Gutierrez Avila, Jr.,

            Plaintiff,

v.                                                    ORDER

Jeff Titus,

            Defendant.



     This   matter   comes   before   the   court   upon   the   report   and

recommendation (R&R) of United States Magistrate Elizabeth Cowan

Wright dated January 6, 2021.      Plaintiff has not filed objections

to the R&R in the time period permitted.

     Based on the R&R and the files, records, and proceedings

herein, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 10] is adopted in its entirety; and

     2.     Defendant Rush City Correctional Facility is dismissed

pursuant to 28 U.S.C. § 1915A.




DATED:    February 2, 2021              s/ David S. Doty
                                        David S. Doty, Judge
                                        United States District Court
